Citation Nr: 1227488	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-41 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for psoriasis and psoriatic and osteo arthritis, also claimed as joint pain of the bilateral knees, phalanges, wrists, thoracic spine, feet, and toes,  and skin rashes of the legs and torso, including as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for psoriasis with psoriatic and osteoarthritis, edema, also claimed as joint pain of the bilateral knees, bilateral phalanges, wrists, thoracic spine, feet/toes, and skin rashes of the legs, torso, including as a result of exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The service treatment records note complaints of swollen or painful joints at entry into service in May 1969, but no further clarification is provided, other than to note that the Veteran had a history of back strain.  No disability was noted or diagnosed.  A food handler examination of the skin in August 1969 was negative.  The March 1971 discharge examination report showed normal clinical evaluation of the upper and lower extremities, feet, and the skin.

The Veteran had service in Vietnam from November 19, 1969 to November 18, 1970.  Therefore, he is presumed to have been exposed to herbicides during his military service.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).

VA treatment records in May 2002 show a diagnosis of psoriatic arthritis; and a March 2004 treatment record shows a finding of psoriasis.  The disabilities claimed by the Veteran are not listed as diseases that are presumably related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran has stated on a VA Form 21-4138 in May 2008 that he has had skin rashes since he was in the service, at which time they told him it was jungle rot.  He also stated that he never did anything about the rashes because they would come and go.

The RO has not provided the Veteran with a VA examination to determine whether his claimed skin and/or joint disabilities are related to military service.  As the record shows the presence of a current diagnosis of psoriasis and psoriatic arthritis, exposure to herbicides in service, and the Veteran's statements that he has had skin rashes since his service, an examination is necessary to decide this claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Madison/Rockford and Iowa City VA treatment facilities, dated since December 2007.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The claims file must be made available to, and reviewed by, the examiner(s).  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner(s) should provide a comprehensive assessment of the presence of any skin and joint disabilities, e.g., psoriasis, psoriatic arthritis, osteoarthritis, and/or any other skin or joint disability found to be present.  

The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current skin or joint disorder, to include psoriatic arthritis and/or psoriasis, had its clinical onset during active service or is related to any in-service disease, event, or injury, including presumed exposure to herbicides in Vietnam.  In providing this opinion, the examiner should consider the Veteran's complaints of having skin problems since service.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit(s) sought on appeal remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

